                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 MICHAEL REILLY, WILLIAM COULMAN,
 JASON RAMSDELL, and JASON GRETSCHMAN,
 on behalf of themselves and all other similarly situated
 persons,
                                                                           ORDER
                                Plaintiffs,
        v.                                                              18-cv-315-jdp

 CENTURY FENCE COMPANY,

                                Defendant.


       After granting plaintiffs’ motion for class certification, the court directed plaintiffs to

file an amended class notice and inform the court how long it would take to disseminate the

notice to the class. See Dkt. 96, at 22–23. Plaintiffs filed an amended class notice, Dkt. 97-1,

and Century Fence doesn’t object to the notice. It appears to include the required information,

so the court will approve it.

       As for disseminating the notice, plaintiffs say that Century Fence still has possession of

the records needed to identify the members of the class. Rather than ask Century Fence for the

records, plaintiffs ask the court to require Century Fence to compile the list of class members.

See Dkt. 97, at 2. Century Fence doesn’t object to the request, but asks for a April 30, 2020

deadline. Counsel says that he is currently in a self-quarantine and doesn’t have access to his

legal files. And, as an employer, Century Fence is currently preoccupied with matters related

to the COVID-19 outbreak. See Dkt. 99.

       Both sides’ requests are GRANTED. Century Fence may have until April 30 to provide

plaintiffs with a class list. Plaintiffs may have until May 7, 2020, to disseminate notice to the

class. Now that issues surrounding class certification are finally resolved, the court can reset
the remainder of the schedule. The clerk of court is directed to set a telephonic scheduling

conference with Magistrate Judge Stephen Crocker.

       Entered March 31, 2020.

                                          BY THE COURT:

                                          /s/
                                          ________________________________________
                                          JAMES D. PETERSON
                                          District Judge




                                             2
